On March 16, 1995, the Court orders, adjudges and decrees that as to charge of Bail Jumping, a felony, the defendant shall be imprisoned in the Montana State Prison for a period of ten (10) years; but that three (3) years shall be suspended. During this period of time the sentence is suspended the defendant shall comply with the terms and conditions of probation further set forth in the March 16, 1995 judgment. The defendant shall receive credit for two hundred sixty-one (261) days time served by reason of prior incarceration. The defendant is designated non-dangerous for purposes of parole eligibility.
On May 12, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 12th day of May, 1995.
Hon. John Warner, Chairman, Hon. Robert Boyd, Alternate Member, and Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Paul Allen for representing himself in this matter.